TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2013



                                     NO. 03-11-00179-CV


      The Attorney General of Texas and The Commissioner of Insurance, Appellants

                                                v.

                Farmers Insurance Exchange, Fire Insurance Exchange,
   Mid-Century Insurance Company of Texas, Texas Farmers Insurance Company, and
            Farmers Texas County Mutual Insurance Company, Appellees




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
           REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE


       THE COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS, having

heard this cause on appeal and having considered the record of the court below, the briefs, and

counsels’ argument, concludes that the district court’s judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

               (1) The judgment of the district court is reversed;

               (2) Judgment is rendered that the information made open to public inspection
                   under Texas Insurance Code Section 2251.107 is not subject to the Texas
                   Public Information Act;

               (3) The Attorney General of Texas and the Commissioner of Insurance shall
                   recover, and Farmers Insurance Exchange, Fire Insurance Exchange, Mid-
                   Century Insurance Company of Texas, Texas Farmers Insurance Company,
                   and Farmers Texas County Mutual Insurance Company jointly and severally
                   shall pay, all costs related to this appeal; and

               (4) This decision be certified below for observance.